UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2015 Wound Management Technologies, Inc. (Exact name of registrant as specified in its charter) Texas 000-11808 59-2219994 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 16633 Dallas Parkway, Suite 250 Addison, Texas (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (972) 218-0935 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure The information provided pursuant to this Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any filing or other document filed by Wound Management Technologies, Inc. pursuant to the Exchange Act or the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. The information provided pursuant to this Item 7.01 shall instead be deemed “furnished.” On April 20, 2015, Wound Management Technologies, Inc. (the "Company") announced that it will conduct an earnings conference call on Wednesday, April 22, 2015 at 3:00 p.m. CST during which the Company will discuss first quarter 2015 results and provide an update on recent activities. The press release announcing the conference call information is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit 99.1 Wound Management Technologies, Inc. press release announcing conference call on first quarter 2015 results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Wound Management Technologies, Inc. Date: April 20, 2015 By: /s/Darren Stine Darren Stine Chief Financial Officer
